Citation Nr: 1519541	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 1980.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2003 rating decision of the VA Regional Office in Los Angeles, California that declined to reopen the claim of entitlement to service connection for PTSD and denied service connection for bipolar disorder.

The Veteran was afforded a hearing in September 2008 before a Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.

By decision in January 2009, the Board declined to reopen the claim of entitlement to service connection for PTSD.  This matter is no longer for appellate consideration.  The Board remanded the claim of entitlement to service connection for bipolar disorder in May 2010.  

The Veterans Law Judge who convened the September 2008 hearing retired from the Board.  Pursuant to Board remand in September 2012, the Veteran was offered the opportunity to appear for another hearing in accordance with 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  She subsequently presented testimony on Travel Board hearing in March 2013 before the undersigned Veterans Law Judge sitting at Los Angeles California.  The transcript is of record.  The Board will also consider the testimony provided at the September 2008 proceeding.  

The Board remanded the claim for further development in July 2013. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for bipolar disorder.  On personal hearing in March 2013, she testified she developed bipolar disorder because of sexual assault and victimization in the military that so violated her that it prevented her from being retained.  She stated that the effects of such led to drug abuse, acting out and erratic behavior within two to three years after discharge leading to the diagnosis of bipolar disorder. 

Review of the record discloses that pursuant to the Board's July 2013 remand, the Veteran was scheduled for VA examinations in February 2014 and March 2014 but documentation of record indicates that she cancelled both appointments.  However, a Report of Contact (VA form 27-0820) notes that a VA staffperson spoke with the Veteran on the date of the latter scheduled VA examination whereupon she requested the examination be rescheduled so that she could attend.  No reason was provided for her inability to report.  It does not appear that this examination was rescheduled.

The Board would point out that although there is no requirement for the Veteran to be rescheduled for an examination that she failed to report to without showing good cause, the record indicates that she was at least in contact with VA staff signaling her willingness to be examined.  In view of such, the Board is of the opinion that the Veteran should be afforded a final opportunity to report for VA examination.  The appellant is hereby notified that it is her responsibility to report for the scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of her claim. See 38 C.F.R. §§ 3.158 and 3.655 (2014).  Under the circumstances, the Board will provide the Veteran a final opportunity to report for VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine all current psychiatric diagnosis(es) and for an opinion as to whether the appellant currently has an acquired psychiatric disorder, specifically bipolar disorder, related to service.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The electronic folders including Virtual VA/VBMS must be made available to the examiner prior to the evaluation. 

In addition to service medical records, the examiner should be informed to clearly review the appellant's service personnel records and must respond to the following question: Is it at least as likely as not (50 percent probability or more) any current psychiatric disability relates to symptoms/behavior displayed or reported in service or is otherwise related to service? 

A complete rationale for the opinion should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The Veteran must be given adequate notice of the examination, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  If she fails to appear for the examination, this fact should be noted in the file and a copy of the examination notification should be associated with the claims folder.

3.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide the appellant with a supplemental statement of the case and afford her an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




